Citation Nr: 1502773	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  10-45 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disorder.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, with Vietnam service from April 1970 to March 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing was held before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of the hearing is of record.  The Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence; however, the Veteran did not submit any additional evidence thereafter.  During the Board hearing, the Veteran clarified that his depression is claimed as due to his experiences while serving in Vietnam, rather than Agent Orange exposure itself.  See Bd. Hrg. Tr. at 12-13.  This issue has been recharacterized as stated above to more accurately reflect the nature of the claim.  

The Board remanded the case for further development in April 2014, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents relevant to the present appeal, including VA treatment records considered by the RO, as well as the Board hearing transcript.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Remand is required to obtain an additional VA medical opinion.  Specifically, the May 2014 VA joints examiner determined that the Veteran's current lumbar spine disorders were less likely than not related to service.  In so finding, the examiner indicated that the Veteran was able to work for thirty-six years after service without limitation from his back, even though he may have experienced some low back pain during that time.

While there are notations in the medical history section of low back pain beginning in basic training and the alleged in-service hammock injuries, it is unclear if the May 2014 VA examiner fully contemplated this reported history in providing the opinion.  In addition, although the examiner indicated that the Veteran was able to work for many years after service without limitation from his back, he did not explain the significance of that fact.  Therefore, the Board finds that a medical opinion addressing these matters would be helpful in this case.

In addition, it appears that there may be outstanding VA and private treatment records not associated with the claims file, based on records noted by the May 2014 VA mental health examiner, as detailed below.  On remand, the Veteran should be afforded another opportunity to submit or request that VA attempt to obtain any additional treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his mental health and lumbar spine disorders.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  It is again noted that the record shows that some of the treatment records from private providers previously identified by the Veteran are no longer available, or the provider did not reply after multiple requests.

A specific request should be made for any recent mental health hospitalizations.  See May 2014 VA mental health examination report (listing history of hospitalizations that may be current, as opposed to prior hospitalizations where records are no longer available).

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment, including any additional VA treatment from the Fort Worth Outpatient Clinic dated from September 2012 to present.  See May 2014 VA mental health examination report.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After completing the above actions, obtain an addendum opinion from the May 2014 VA joints examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) regarding the etiology of any current lumbar spine disorder.  The electronic claims files, or in the alternative, copies of all pertinent records in the electronic claims files, must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

For each currently diagnosed lumbar spine disorder, the examiner must provide an opinion, in light of prior examination findings and the service and post-service evidence of record, whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including as a result of the alleged injuries therein.

In providing this opinion, the examiner must discuss medically known or theoretical causes of any current lumbar spine disorder(s) and describe how such disorders generally present or develop in most cases, in determining the likelihood that the current disorder(s) is related to in-service events as opposed to some other cause.  The examiner must also discuss the significance, if any, of the fact that the Veteran was able to work for many years after service without limitation from his back, as well as the Veteran's contentions and reported history.  See May 2014 VA examination report; see also Social Security Administration records received June 2014 (containing some additional, relevant treatment records and statements).

4.  After completing the above actions, conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include obtaining a VA mental health addendum opinion, as appropriate.

5.  The claims must then be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

